           Case 5:20-cv-00526-FJS-ML Document 25 Filed 11/10/20 Page 1 of 2




BNY Mellon Center
500 Grant Street
Suite 2500
Pittsburgh, PA 15219
Tel (412) 391-1334 Fax (412) 391-6984
www.foxrothschild.com


JOHN C. HANSBERRY
Direct No: 412.394.5539
Email: JHansberry@FoxRothschild.com




                                               November 10, 2020

VIA ECF

 Hon. Miroslav Lovric
 United States Magistrate Judge
 Federal Building and U. S. Courthouse
 15 Henry Street
 Binghamton, NY 13901


              Re:           Car-Freshner Corporation, et al. v. Dick’s Sporting Goods, Inc., et al.
                            Civil Action No. 5:20-cv-00526

Dear Magistrate Judge Lovric:

               Since the Parties filed their last status reports (Dkt Nos. 21 and 22), the Parties held
a 90 minute meet and confer on October 30, 2020. On November 6, 2020, DICK’s responded to
each of the 23 (twenty- three) specific items discussed during the meet and confer and made a
supplemental production of documents. The supplemental production included additional
information regarding the design, sale, and marketing of the disputed products. While there were
some points on which the parties have not reached a final conclusion, Plaintiffs had not reached
back out to Defendants to discuss any discovery issue as of the time of this filing.

               Defendants reviewed Plaintiffs’ status report (Dkt No. 24) and briefly respond as
follows: the parties have significantly narrowed the list of Plaintiffs’ complaints. Of the eleven
complaints presented by Plaintiffs today, it appears to Defendants that few, if any of the
complaints, might ultimately require a decision if the Parties are unable to resolve among
themselves. Defendants reserve the right to respond to the Court more fully if the Court deems
Dkt. No. 24 to be a motion to compel, rather than a status report.




116136732.v2
        Case 5:20-cv-00526-FJS-ML Document 25 Filed 11/10/20 Page 2 of 2




Hon. Miroslav Lovric
November 10, 2020
Page 2


                                      Respectfully submitted,,

                                      FOX ROTHSCHILD LLP

                                      /s/John C. Hansberry
                                      John C. Hansberry
JCH/ebk




                                       2
116136732.v2
